Filed 1/20/22 P. v. Santisteven CA2/7
Opinion on remand from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B301404

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. GA059086)
         v.

PETER SANTISTEVEN,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Stephen A. Marcus, Judge. Reversed and
remanded.
      Vanessa Place, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra and Rob Bonta, Attorneys General,
Lance E. Winters, Chief Assistant Attorney General, Susan
Sullivan Pithey, Senior Assistant Attorney General, Charles S.
Lee, Stephanie A. Miyoshi and Amanda V. Lopez, Deputy
Attorneys General, for Plaintiff and Respondent.
                    ___________________________
       Peter Santisteven pleaded guilty in 2007 to first degree
felony murder. In January 2019 Santisteven petitioned for
resentencing pursuant to Penal Code section 1170.95.1 The
superior court denied the petition after appointing counsel for
Santisteven and holding an evidentiary hearing, ruling, because
substantial evidence supported a finding Santisteven was a major
participant acting with reckless indifference to human life in the
underlying robbery, Santisteven was ineligible for resentencing.
       In our original opinion we reversed the order denying
Santisteven’s petition, holding the superior court had applied an
improper standard of proof at the evidentiary hearing. Following
the Attorney General’s petition for review, the Supreme Court
transferred the case to us with directions to reconsider our
opinion in light of amendments to section 1170.95 by Senate Bill
No. 775 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 551, § 2)
(Senate Bill 775), effective January 1, 2022. Santisteven again
argues, and the Attorney General now agrees, the case should be
remanded for a new evidentiary hearing at which the prosecution
is required to prove beyond a reasonable doubt that Santisteven
is guilty of murder under current law.
      FACTUAL AND PROCEDURAL BACKGROUND
     1. Santisteven’s Guilty Plea
     Santisteven and Carlos Martinez, aided by Christian
Martinez, robbed Alberto Castillo and Nacho Barboza in an



1     Statutory references are to this code.



                                 2
Arcadia motel room in October 2004. Castillo was shot and killed
during the robbery.
       Santisteven, Carlos Martinez and Christian Martinez were
charged in an amended information in 2007 with robbery and
first degree murder. Among several firearm enhancement
allegations, it was specially alleged Carlos Martinez had
personally discharged a firearm proximately causing Castillo’s
death. The court severed Santisteven’s case and ordered his trial
to follow those of the other two men.
       At a joint trial before separate juries, Christian Martinez
was convicted of first degree murder and two counts of first
degree robbery. Carlos Martinez was convicted of first degree
murder, two counts of first degree robbery and possession of a
usable quantity of methamphetamine. His jury found true a
special circumstance allegation the murder had been committed
in the course of a robbery and burglary. We affirmed the
convictions on appeal. (People v. Martinez (Mar. 2, 2010,
B204770) [nonpub. opn.].)
       Following the Martinezes’ trial, Santisteven pleaded guilty
to first degree felony murder (murder during the commission of a
robbery). He was sentenced to an indeterminate state prison
term of 25 years to life.
      2. Santisteven’s Petition for Resentencing
       Santisteven, representing himself, filed a petition for
resentencing pursuant to section 1170.95 on January 9, 2019. He
checked boxes on the form petition he used declaring, under
penalty of perjury, an information had been filed against him
that allowed the prosecution to proceed under a theory of felony
murder; he pleaded guilty to first degree murder in lieu of going
to trial because he believed he could have been convicted of that



                                3
offense at trial under the felony murder rule; and he could not
now be convicted of first or second degree murder in light of the
changes made to sections 188 and 189 by Senate Bill No. 1437
(2017-2018 Reg. Sess.) (Stats. 2018, ch. 1015) (Senate Bill 1437),
effective January 1, 2019, because he was not the actual killer,
had not assisted the actual killer in committing murder with the
intent to kill, and was not a major participant in the underlying
felony acting with reckless indifference to human life during the
course of the felony.
       The court appointed counsel for Santisteven and ordered
the prosecutor to file a response to the petition. In her response
the prosecutor argued Santisteven was ineligible for resentencing
because he had been a major participant in the robbery and acted
with reckless indifference to human life within the meaning of
sections 189, subdivision (e)(3), and 190.2, subdivision (d). In his
reply and supplemental reply Santisteven contended, even if he
were a major participant in the robbery, he had not acted with
reckless indifference to human life and was, therefore, eligible for
resentencing. Santisteven requested an evidentiary hearing at
which he proposed to introduce new evidence.
      3. The Evidentiary Hearing and the Court’s Ruling
       The superior court held an evidentiary hearing on
September 3, 2019 to determine whether Santisteven was
ineligible for resentencing. Santisteven presented testimony
from Christian Martinez and Kristina Jaime, Carlos Martinez’s
girlfriend in October 2004, who prior to trial had pleaded no
contest to being an accessory to the robbery. The prosecutor
introduced into evidence the transcripts from Santisteven’s
preliminary hearing (held jointly with Carlos Martinez, Christian




                                 4
Martinez and Jaime), which included testimony from Barboza
and the lead investigator of the murder/robbery.
       Following the evidentiary presentation, the court engaged
with counsel for Santisteven and the prosecutor in an extensive
discussion of the evidence and the standard for finding a
defendant charged with felony murder had been a major
participant in the underlying felony and acted with reckless
indifference to human life in light of the Supreme Court’s
decisions in People v. Banks (2015) 61 Cal.4th 788 and People v.
Clark (2016) 63 Cal.4th 522. In its ruling denying Santisteven’s
petition, the court addressed the various Banks/Clark factors,
explained how it viewed the evidence related to each factor and
concluded, “I think there is substantial evidence that supports
the fact that this defendant is a major participant and that he
acted with reckless indifference to life.”
      4. Santisteven’s Appeal, the Attorney General’s Petition for
         Review, and the Supreme Court’s Remand Order
       In an opinion filed in April 2021, we reversed the denial of
Santisteven’s section 1170.95 petition and remanded the matter
for a new evidentiary hearing. We held section 1170.95,
subdivision (d)(3), as enacted by Senate Bill 1437, required the
superior court, after issuing an order to show cause, to act as an
independent fact finder and to determine whether the prosecutor
had proved beyond a reasonable doubt the petitioner could be
convicted of murder under current law.
       The Attorney General petitioned the Supreme Court for
review in Santisteven’s case and asked the Court to defer briefing
pending its resolution of the conflict in the courts of appeal as to
the standard of proof to be applied at an evidentiary hearing
under section 1170.95, subdivision (d)(3). Before the Supreme




                                 5
Court decided the issue, the Legislature enacted Senate Bill 775,
which amended section 1170.95, subdivision (d)(3), to require use
of the beyond-a-reasonable-doubt standard and expressly stated a
finding there is substantial evidence to support a conviction for
murder is insufficient to prove the petitioner is ineligible for
resentencing.
       On December 22, 2021 the Supreme Court transferred
Santisteven’s case to this court with directions to vacate our prior
decision and to reconsider the cause in light of Senate Bill 775
(S268910).
                          DISCUSSION
      Senate Bill 1437 substantially modified the law relating to
accomplice liability for murder, eliminating the natural and
probable consequences doctrine as a basis for finding a defendant
guilty of murder (People v. Gentile (2020) 10 Cal.5th 830, 842-843
(Gentile)) and significantly narrowing the felony-murder
exception to the malice requirement for murder. (§§ 188,
subd. (a)(3), 189, subd. (e)(3); see People v. Lewis (2021)
11 Cal.5th 952, 957 (Lewis).)2 It also authorized, through new
section 1170.95, an individual convicted of felony murder or
murder based on the natural and probable consequences doctrine
to petition the sentencing court to vacate the conviction and be
resentenced on any remaining counts if he or she could not have
been convicted of murder because of Senate Bill 1437’s changes to
the definition of the crime. (See Lewis, at p. 957; Gentile, at
p. 843.)


2     As amended by Senate Bill 775, the ameliorative provisions
of Senate Bill 1437 now also apply to attempted murder and
voluntary manslaughter.



                                 6
       When, as here, the petitioner has carried the burden of
making the requisite prima facie showing he or she falls within
the provisions of section 1170.95 and is entitled to relief, the
court must issue an order to show cause and hold an evidentiary
hearing to determine whether to vacate the murder conviction
and resentence the petitioner on any remaining counts.
(§ 1170.95, subd. (d)(1).)
       As originally enacted section 1170.95, subdivision (d)(3),
provided, “At the hearing to determine whether the petitioner is
entitled to relief, the burden of proof shall be on the prosecution
to prove, beyond a reasonable doubt, that the petitioner is
ineligible for resentencing.” Senate Bill 775 amended
section 1170.95, subdivision (d)(3), to provide, “At the hearing to
determine whether the petitioner is entitled to relief, the burden
of proof shall be on the prosecution to prove, beyond a reasonable
doubt, that the petitioner is guilty of murder or attempted
murder under California law as amended by the changes to
Section 188 or 189 made effective January 1, 2019. . . . A finding
that there is substantial evidence to support a conviction for
murder, attempted murder, or manslaughter is insufficient to
prove, beyond a reasonable doubt, that the petitioner is ineligible
for resentencing.”
       In supplemental briefs filed after the Supreme Court’s
transfer order, Santisteven and the Attorney General agree, as
now expressly set forth in amended section 1170.95,
subdivision (d)(3), the superior court used an improper standard
of proof to determine the prosecution had met its burden of proof
at the evidentiary hearing. The matter must be remanded for a
new evidentiary hearing to be conducted in accordance with the
revised provisions of section 1170.95, subdivision (d)(3).




                                 7
                        DISPOSITION
      The order denying Santisteven’s petition for resentencing is
reversed, and the matter remanded for a new evidentiary hearing
applying the correct standard of proof and evidentiary rules in
the current version of section 1170.95, subdivision (d)(3).




                                    PERLUSS, P. J.
      We concur:



            SEGAL, J.



            FEUER, J.




                                8